Appeal from a decision of the State Industrial Board. The only point
raised was that the claimant was engaged in interstate commerce when the accident happened. At the time of the accident he was repairing an empty baggage car in the Sunnyside Yards at Long Island City, N. Y. The State Industrial Board found that this car had then been taken out of interstate service and not reassigned to such service. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Crapser, Acting P. J., Bliss, Heflernan, Schenck and Foster, JJ.